DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is not understood as to what is being referred to as “deriving a three-dimensional representation arranged….”, “transforming the three-dimensional representation into a plurality of two-dimensional representation” or “forming the micromechanical device from a fluid medium arranged to transform its physical state in response to a manipulated illumination exposed thereto” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 2, it is not understood what is being referred to as “the low dimensional material sample with reference to strength of the first material” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 3, it is not understood what is being referred to as “generating a plurality of meshes each representing a portion of the three- dimensional representation; and analysing strength of one or more portions of the three-dimensional representation based on the generated meshes” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 4, it is not understood what is being referred to as “forming a portion of the micromechanical device from a first material with reference to a said two-dimensional representation” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 5, it is not understood what is being referred to as “forming a portion of the micromechanical device from a first material with reference to a said two-dimensional representation” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 6, it is not understood what is being referred to as “the two portions of the micromechanical device have a uniform thickness” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 7, it is not understood what is being referred to as “the thickness of a portion of the micromechanical device is different from that of another portion of the micromechanical device” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 8, it is not understood what is being referred to as “solidifying the formed micromechanical device by exposing to an illumination” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite. Claim 9 depends therefrom claim 8.
With regards to claim 10, it is not understood what is being referred to as “depositing a layer made of a second material onto the micromechanical device” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 11, it is not understood what is being referred to as “conductivity and toughness of the second material is higher than that of the first material” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite. Claims 12 & 13 are depended therefrom claim 10
With regards to claim 14, it is not understood what is being referred to as “deriving a one-dimensional representation arranged to represent a gap between a pair of shuttles” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 15, it is not understood what is being referred to as “the gap between the shuttles is at least 2 um wide” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 16, it is not understood what is being referred to as “the low dimensional material sample is one-dimensional or two-dimensional” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 17, it is not understood what is being referred to as “the low dimensional material sample is selected from wire, tube, fibre and rod” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 18, it is not understood what is being referred to as “the low dimensional material sample is at microscale level or nanoscale level” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 19, it is not understood what is being referred to as “the low dimensional material sample includes at least one of stiffness, length and thickness” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
With regards to claim 20, it is not understood what is being referred to as “a pair of shuttles through which the compression force exerted onto the top shuttle is converted to tensile force” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT does not provide or suggest any support as to what these limitation are referring to or how these claimed limitation are derived or functioning as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT only provide the same claimed language and thus renders the claim as indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS C GRAY/Primary Examiner, Art Unit 2852